             Case 4:18-cv-00441-JM Document 22 Filed 12/19/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS

FRANK SARABIA                                                                PLAINTIFF

vs.                                 CASE NO. 4:18-CV-441-JM

MATTHEW MANNISTO                                                          DEFENDANT

                              JOINT RULE 26(f) REPORT

        The parties submit the following information as required by Federal Rule of

Civil Procedure 26(f) and Local Rule 26.1:

      1.    Any changes in timing, form, or requirements of mandatory
disclosures under Fed. R. Civ. P. 26(a)?

                No.

        2.      Date when mandatory disclosures were or will be made.

        Disclosures as listed in Fed. R. Civ. P. 26(a) will be made within two weeks of

the filing of this report.

        3.      Subjects on which discovery may be needed.

                a.     Details of and facts relating to the claims asserted by plaintiff.

                b.     Details of and facts relating to defendant’s actions involving

plaintiff and any applicable defenses.

                c.     Damages (including mitigation).




1750098-v1
              Case 4:18-cv-00441-JM Document 22 Filed 12/19/18 Page 2 of 5



        4.       Whether any party will likely be requested to disclose or

produce information from electronic or computer-based media. If so:

        (a)      Whether disclosure or production will be limited to data
                 reasonably available to the parties in the ordinary course of
                 business;

                       Yes.

        (b)      The anticipated scope, cost and time required for disclosure or
                 production of data beyond what is reasonably available to the
                 parties in the ordinary course of business;

                       At this time, the parties do not anticipate the need for discovery

                 of electronically stored information from sources that are not

                 reasonably accessible because of undue burden or cost. Should

                 discovery from such sources be sought, the parties have agreed to

                 confer regarding the scope, cost, and time required for disclosure or

                 production at the time the requests for such information are made.

        (c)      The format and media agreed to by the parties for the
                 production of such data as well as agreed procedures for such
                 production;

                       The parties have agreed that electronic data will generally be

                 produced in its native format. Electronic data may be produced in

                 paper copies or portable document format (.pdf) files, as long as the

                 data is also preserved in its native format. If production in another

                 format is needed, the responding party will consult with the requesting

                 party regarding the format of the information being provided and

                 attempt to reach an agreement regarding an acceptable format.



                                              2
1750098-v1
             Case 4:18-cv-00441-JM Document 22 Filed 12/19/18 Page 3 of 5




        (d)     Whether reasonable measures have been taken to preserve
                potentially discoverable data from alteration or destruction in
                the ordinary course of business or otherwise;

                      Undersigned counsel has instructed their respective clients to

                preserve potentially discoverable information from alteration or

                destruction.

        (e)     Other problems which the parties anticipate may arise in
                connection with electronic or computer-based discovery:

                      None at this time.

        5.      Date by which discovery should be completed.

                      The parties propose a discovery deadline of August 19, 2019.

        6.      Any needed changes in limitations imposed by the Federal

Rules of Civil Procedure.

        At this time, the parties do not believe it will be necessary to modify the

limitations imposed by the Federal Rules of Civil Procedure. The parties agree that

any such modifications can be determined by agreement of the parties. If the

parties are unable to agree about the need for and/or terms of such modifications,

the party seeking any modification will apply for relief from the Court.

        7.      Any Orders, e.g. protective orders, which should be entered.

        At this time, the parties do not request entry of a protective order. The

parties have agreed to confer regarding the need for and terms of any protective

order as discovery progresses. If the parties are unable to agree about the need for




                                            3
1750098-v1
             Case 4:18-cv-00441-JM Document 22 Filed 12/19/18 Page 4 of 5



and/or terms of a protective order, the parties will comply with the Court’s orders

for properly seeking the Court’s assistance in resolving the dispute.

        8.      Any objections to initial disclosures on the ground that

mandatory disclosures are not appropriate in the circumstances of the

action.

                None.

        9.      Any objections to the proposed trial date.

                None.

        10.     Proposed deadline for joining other parties and amending the

pleadings.

        The parties propose a July 18, 2019 deadline for addition of parties and

amendment of pleadings.

        11.     Proposed deadline for completing discovery.

                The parties propose a discovery deadline of August 19, 2019.

        12.     Proposed deadline for filing motions other than motions for

class certification.

        The parties propose a September 11, 2019 deadline for filing dispositive

motions, Daubert motions, and all other motions except motions in limine, and a

November 14, 2019 deadline for filing motions in limine.

        13.     Class certification: Proposed deadline for the parties to file a

motion for class certification.

        Not applicable.



                                            4
1750098-v1
             Case 4:18-cv-00441-JM Document 22 Filed 12/19/18 Page 5 of 5




                                  GILL RAGON OWEN, P.A.
                                  425 West Capitol Avenue, Suite 3800
                                  Little Rock, AR 72201
                                  (501) 376-3800
                                  (501) 372-3559 (fax)
                                  potts@gill-law.com
                                  whitehouse@gill-law.com


                                  By /s/ Danielle M. Whitehouse
                                     Dylan H. Potts (Ark. Bar No. 2001258)
                                     Danielle M. Whitehouse (Ark. Bar No. 2009192)
                                     Attorney for plaintiff


                                  WRIGHT, LINDSEY & JENNINGS LLP
                                  200 West Capitol Avenue, Suite 2300
                                  Little Rock, Arkansas 72201-3699
                                  (501) 371-0808
                                  FAX: (501) 376-9442
                                  E-MAIL: elowther@wlj.com


                                  By /s/ Edwin L. Lowther, Jr.
                                     Edwin L. Lowther, Jr. (81107)
                                     Jaimie G. Moss (2012228)
                                     Attorney for defendant




                                          5
1750098-v1
